48 F.3d 1215NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Rocky James BRYANT, Plaintiff-Appellant,v.Charles HILL;  Charles Creecy;  W. T. Johnson;  AaronJohnson;  Joseph Hamilton;  John Patseavouras;Davelene White, Defendants-Appellees.
No. 94-7089.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.
Decided Feb. 16, 1995.

Rocky James Bryant, Appellant Pro Se.
William McBlief, North Carolina Department of Justice, Raleigh, NC, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion pursuant to Fed.R.Civ.P. 59(e).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Similarly, the district court did not abuse its discretion in denying Appellant's motion for post-judgment relief.  See Temkin v. Frederick County Comm'rs, 945 F.2d 716 (4th Cir.1991), cert. denied, 60 U.S.L.W. 3578 (U.S.1992).  Accordingly, we affirm on the reasoning of the district court.  Bryant v. Hill, No. CA-92-649-CRTBO (E.D.N.C. Dec. 20, 1993;  Sept. 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED